Sanders, J.
(dissenting) — I agree with the majority that Jerrod Stoudmire’s personal restraint petition (PRP) is not a successive petition barred by RCW 10.73.140 or RAP 16.4(d). See majority at 262-63. I also agree with Justice Chambers that Jerrod Stoudmire’s PRP is not time barred. See concurrence at 267-69. However, unlike Justice Chambers, I believe Stoudmire has made out a prima facie case of actual prejudice and thus would hold he is entitled to a reference hearing.
I. The RCW 10.73.100(6) Exception to the One-Year Statute of Limitation
If Stoudmire meets the requirements in RCW 10.73.100(6), his PRP is not time barred. This statutory exception to the one-year time limit applies when:
There has been a significant change in the law, whether substantive or procedural, which is material to the conviction, sentence, or other order entered in a criminal or civil proceeding instituted by the state or local government, and either the legislature has expressly provided that the change in the law is *270to be applied retroactively, or a court, in interpreting a change in the law that lacks express legislative intent regarding retroactive application, determines that sufficient reasons exist to require retroactive application of the changed legal standard.
RCW 10.73.100(6) (emphasis added). Thus, to take advantage of this exception, Stoudmire must show a (1) significant change in the law, (2) material to his conviction, and (3) the changed legal standard applies retroactively.
Although Justice Chambers concludes Stoudmire is not time barred under RCW 10.73.100(6), he does not consider all the inherent requirements in the statute.* 5 He analyzes only the “significant change in the law” requirement, and I concur wholeheartedly with his reasoning and conclusion. See concurrence at 268. As to the remaining requirements, I believe materiality is clearly present and needs little discussion.6 I examine retroactivity next. See In re Pers. Restraint of Crabtree, 141 Wn.2d 577, 584, 9 P.3d 814 (2000) (The “significant change in the law” must be retroactive.).
II. Retroactivity
Stoudmire relies on a rule announced in State v. Ross, 129 Wn.2d 279, 916 P.2d 405 (1996), as a significant change in the law. He must show this new rule should be applied retroactively. RCW 10.73.100(6).
Due process requires guilty pleas be voluntary, knowing, and intelligent. State v. Walsh, 143 Wn.2d 1, 7, 17 P.3d 591 (2001). A plea is not voluntary when the defendant has not been informed of a direct consequence of the plea. Ross, 129 Wn.2d at 288; State v. Saas, 118 Wn.2d 37, 44, 820 P.2d 505 (1991). Ross announced the rule that mandatory community placement is a direct consequence of a plea and thus *271must be communicated to the defendant. Ross, 129 Wn.2d at 284-87. Therefore, a plea violates due process when the defendant has not been informed of mandatory community placement.
“[N]ew rules should not be applied retroactively on collateral review unless they place certain kinds of conduct beyond the power of the State to proscribe or punish, or establish procedures inherent in the concept of ordered liberty.” In re Pers. Restraint of Benn, 134 Wn.2d 868, 940, 952 P.2d 116 (1998); see also In re Pers. Restraint of St. Pierre, 118 Wn.2d 321, 326, 823 P.2d 492 (1992). Because the rule in Ross implicates due process, it is safe to say it established a procedure “inherent in the concept of ordered liberty.” Benn, 134 Wn.2d at 940. See State v. Olivera-Avila, 89 Wn. App. 313, 321, 949 P.2d 824 (1997) (holding Ross be applied retroactively on collateral review). Therefore Ross should be applied retroactively.
Because Stoudmire can show a (1) significant change in the law, (2) material to his conviction, and (3) the changed legal standard applies retroactively, his PRP is excepted under RCW 10.73.100(6) from the general one-year statute of limitation.
III. Prima Facie Prejudice
Even if he successfully jumps through this procedural hoop, a petitioner still must adequately show he has been prejudiced. Therefore we must ask whether Stoudmire has made a prima facie case of actual prejudice arising from constitutional error. See In re Pers. Restraint of Hews, 99 Wn.2d 80, 87-88, 660 P.2d 263 (1983). If not, his PRP fails. Id. If so, we then ask whether Stoudmire can prove actual prejudice by a preponderance of evidence based on the record alone. Id. If he cannot make this heightened evidentiary showing, we do not dismiss the PRP but instead remand for a reference hearing on the merits. Id. However, if he can make this showing on the record, we grant the PRP. Id. Contrary to Justice Chambers, I conclude Stoudmire has presented at least a prima facie case of actual prejudice which deserves a reference hearing.
*272If the defendant was not apprised of the proper sentencing consequences and states he would not have pleaded guilty had he known of them, the court should examine the record to determine whether the failure to inform was material to the plea of guilty. State v. Oseguera Acevedo, 137 Wn.2d 179, 202-03, 970 P.2d 299 (1999); compare id. at 196 (concluding failure to inform defendant of community placement term was not material because record showed defendant would be deported at end of prison sentence and thus no community placement would in fact ever occur) with State v. Rawson, 94 Wn. App. 293, 298, 971 P.2d 578 (1999) (concluding failure to inform defendant of one-year community placement term was material because record showed defendant would serve it); see also Ross, 129 Wn.2d at 287-88 (looking to record for evidence that disputes defendant’s assertion). In Rawson, the defendant pleaded guilty to a 90-month prison sentence in exchange for pleading guilty to reduced charges. 94 Wn. App. at 294. A one-year mandatory community placement term was not communicated to him during the plea, and Rawson later indicated he would have not entered the plea had he known of the mandatory community placement term. Id. at 297-98. After examining the record, the court reversed and remanded to allow Rawson to withdraw his guilty plea because, unlike in Oseguera Acevedo, the one additional year of punishment had a true direct consequence on Rawson. Id. at 299.
Here, Stoudmire states unequivocally in an affidavit that had he known of the mandatory minimum term of two years, he would not have pleaded guilty. Had the State agreed to dismiss certain charges in exchange for the plea, i.e., a true plea “bargain,” it perhaps may be more inviting to doubt Stoudmire’s claim that community placement was a material factor in his plea decision. However, Stoudmire did not receive any benefit in exchange for pleading guilty; he pleaded guilty to all the crimes charged. Moreover, as discussed more fully below, like in Rawson, nothing in the record contradicts Stoudmire’s statement.
The plea forms themselves did not just fail to inform Stoudmire of the mandatory minimum two-year commu*273nity placement—they misinformed Stoudmire that the mandatory minimum was one year.7 The plea forms state “In addition to confinement, the judge will sentence me to community placement for at least 1 year.” See State’s Resp. to PRP, App. F (emphasis added); App. G (same); App. M (same); App. N (same). However, the minimum term was two years of community placement,8 which the judge proceeded to impose at sentencing. See id. at App. P (Order of J. and Sentence: # 92-1-02984-9); App. Q (same: # 92-1-02985-7).
Justice Chambers also argues Stoudmire has not made a prima facie case of actual prejudice because he “acknowledged the prosecutor’s recommendation and did not take exception to it,” and the sentence imposed was the same as the prosecutor’s recommendation. Concurrence at 269. However, while the prosecutor recommended two years of community placement, the recommendation does not state two years is mandatory. Thus, by virtue of receiving the recommendation alone, Stoudmire was not informed of a direct consequence of the plea, which is the requirement. See Rawson, 94 Wn. App. at 298-99 (finding specious State’s argument defendant was not prejudiced because he ended up receiving same length of sentence as in prosecutor’s recommendation); see id. (“Rawson’s bargain was with the *274prosecutor, not the court, and it was for a recommendation, not a specific sentence.”). Also, at the plea hearing, the judge made it clear to Stoudmire the judge was not bound by the prosecutor’s recommendation. See State’s Resp. to PRP, App. L at 9-10 (Verbatim Report of Proceedings (VRP) of Second Plea Hr’g); see also id. at App. H at 8 (VRP of First Plea Hr’g). The judge’s statement is reiterated expressly on the plea forms. See id. at App. F at (6)(g) (“The judge does not have to follow anyone’s recommendation as to sentence.”); App. G (same); App. M (same); App. N (same). If anything, Stoudmire knew not to rely on the prosecutor’s recommendation.
Although never reaching the “actual prejudice” requirement, the majority asserts Stoudmire was on notice of the mandatory term due to receiving a presentence investigation (PSI). See majority at 267. However the PSI pertained to the first plea agreement which was vacated on other grounds. It also addressed charges different from those Stoudmire pleaded guilty to the second time. Lastly, all plea forms contained the misinformation about the mandatory minimum community placement. Thus, the PSI in the first plea did not even prompt the judge or the State to correct the error. See Rawson, 94 Wn. App. at 299 (“A strong inference can be made that if the State and the court were not informed of the mandatory term, then neither was the defendant.”).
The trial court at the plea hearing never informed Stoudmire of the two-year mandatory community placement. The judge inquired into whether Stoudmire understood the prosecutor’s recommendation and the plea form itself. As noted above, the recommendation should not be a source of a defendant’s proper legal understanding of the direct consequences of a plea. Moreover, the plea form misadvised Stoudmire of the mandatory term.
Finally, on a purely syllogistic note, Stoudmire is able to show actual prejudice. As discussed above, Stoudmire was not informed of his mandatory community placement during his guilty plea. Failure to inform a defendant of man*275datory community placement in a guilty plea “renders that plea invalid.” Ross, 129 Wn.2d at 280. “An invalid plea of guilty constitutes actual prejudice.” Hews, 99 Wn.2d at 88.9 Therefore, the failure to inform Stoudmire of his mandatory community placement constitutes actual prejudice.
IV. Conclusion
For these above reasons, I concur with Justice Chambers’ conclusion that Stoudmire can take exception to the one-year PRP filing deadline pursuant to RCW 10.73.100(6). However, I would also hold based on this record Stoudmire has shown at least a prima facie case of actual prejudice and therefore should at least be afforded a reference hearing. See Hews, 99 Wn.2d at 88.
I therefore dissent.

 Since the majority believes Stoudmire has not shown a significant change in the law, it need not consider the remaining RCW 10.73.100(6) requirements.


 The meaning of this requirement was not adequately briefed, and our case law sheds little light on the subject. I would interpret “materiality” in RCW 10.73.100(6) as simply whether the change in the law is relevant or pertains to the conviction. If the word has a more stringent meaning, like “materiality’ for purposes of an “actual prejudice” analysis, that standard nonetheless is met in this case. See part III, infra.


 Stoudmire pleaded guilty on two separate occasions, the former being vacated. Both pleas involved charges in two different informations with different cause numbers. See State’s Resp. to PRP, App. A (July 20, 1992 Information: # 92-1-02984-9); App. C (July 20, 1992 Information: # 92-1-02985-7); App. E (May 10, 1993 Am. Information: # 92-1-02985-7); App. N (Sept. 9, 1993 Second Am. Information: # 92-1-02985-7). Therefore, this case ultimately involves a total of four separate pleas, with four separate sets of plea forms. See id. at App. F (May 10, 1993 Statement of Def. on Plea of Guilty: # 92-1-02985-7); App. G (same: # 92-1-02984-9); App. M (Sept. 20, 1993 Statement of Def. on Plea of Guilty: # 92-1-02984-9); App. N (same: # 92-1-02985-7).


 The State does not contest the law in 1993 required the judge to impose at least two years of community placement. See former ROW 9.94A.120(8)(b) (1993). Instead, the State attempts to argue “[t]he language ‘the judge will sentence me to community placement for at least 1 year’ is sufficient to advise a criminal defendant of the direct consequence of two years of community placement.” State’s Resp. to PRP at 17. How being advised of a one-year mandatory minimum suffices as advice of the required two-year mandatory minimum defies logic.


 In Hews, Hews pleaded guilty to second degree murder. Hews, 99 Wn.2d at 88. During the plea hearing the trial court informed Hews of the “intent” component to the crime, and Hews responded, “ ‘I didn’t intend to kill anybody.’ ” Id. The trial court however failed to explain or clarify the mens rea element. Id. On this basis alone, this Court was “constrained to hold that, on the meager record before us, petitioner Hews has submitted a prima facie case demonstrating that his plea was constitutionally invalid.” Id. (reversing the Court of Appeals and remanding for a reference hearing).